Citation Nr: 0933292	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-21 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for asthma, including 
as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, 
including as due to herbicide exposure.

3.  Entitlement to service connection for prostate cancer, 
including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1960 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.  Although the Veteran 
initially requested a Travel Board hearing when he perfected 
a timely appeal in June 2006, he subsequently requested a 
videoconference Board hearing which was held in July 2009.

The Veteran testified in July 2009 that he intended to file a 
claim of entitlement to a disability rating greater than 
10 percent for hypertension.  Accordingly, this claim is 
referred to the RO for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service personnel records do not show that 
his service included in-country duty or visitation in 
Vietnam.

3.  The Veteran's asthma, which first manifested several 
years after service, was not caused or aggravated by claimed 
in-service herbicide exposure.

4.  The Veteran's diabetes mellitus, which first manifested 
many years after service, was not caused or aggravated by 
claimed in-service herbicide exposure.

5.  The Veteran's prostate cancer, which first manifested 
many years after service, was not caused or aggravated by 
claimed in-service herbicide exposure.


CONCLUSIONS OF LAW

1.  Asthma was not incurred in active service, including as 
due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

2.  Diabetes mellitus was not incurred in active service, 
including as due to herbicide exposure, nor may it be so 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2008).

3.  Prostate cancer was not incurred in active service, 
including as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in July and November 2003 and September and 
October 2004, VA notified the appellant of the information 
and evidence needed to substantiate and complete his claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed 
the appellant to submit medical evidence relating the claimed 
disabilities to active service, evidence documenting his 
claimed in-country service in Vietnam, and noted other types 
of evidence the Veteran could submit in support of his 
claims.  The Veteran also was informed of when and where to 
send the evidence.  After consideration of the contents of 
these letters, the Board finds that VA has satisfied 
substantially the requirement that the Veteran be advised to 
submit any additional information in support of his claims.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for asthma, 
diabetes mellitus, or for prostate cancer, each including as 
secondary to herbicide exposure.  Thus, any failure to 
develop these claims under the VCAA cannot be considered 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that - except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim - (1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In light of the Supreme Court's recent decision in Sanders, 
the Board finds that, although the VCAA notice letters issued 
in this case did not advise the Veteran of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection, any failure to satisfy the duty to notify 
in that regard is not prejudicial.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the appellant's claims are being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot.  See Dingess, 19 Vet. 
App. at 473.  And any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file.  

The RO has attempted to obtain the Veteran's service 
personnel records in order to determine whether his in-
service duties included duty or visitation in-country in 
Vietnam.  In December 2003, the National Personnel Records 
Center in St. Louis, Missouri (NPRC), notified VA that the 
Veteran's service personnel records were not available.  In 
cases where the Veteran's service personnel records (or other 
pertinent records, for that matter) are unavailable through 
no fault of the claimant, there is a heightened obligation to 
assist the claimant in the development of his or her case.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must 
provide an explanation to the appellant regarding VA's 
inability to obtain his or her service treatment records.  
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court also 
has held that VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); 
see also McCormick v. Gober, 14 Vet. App. 39 (2000).  The RO 
formally determined in August 2004 that the Veteran's service 
personnel records were not available for review.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be 
explained below, because there is no evidence of in-service 
herbicide exposure, no examinations are necessary.  In 
summary, VA has done everything reasonably possible to notify 
and to assist the Veteran and no further action is necessary 
to meet the requirements of the VCAA.

The Veteran contends that he developed asthma, diabetes 
mellitus, and prostate cancer as a result of in-service 
herbicide exposure while serving onboard U.S.S. LLOYD THOMAS 
off the coast of Vietnam between 1969 and 1970.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases, including diabetes mellitus, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

VA regulations provide that a Veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Prostate cancer and 
diabetes mellitus are among the diseases listed in § 3.309 
for which presumptive service connection is available based 
on in-service herbicide exposure.

The Secretary of Veterans Affairs also has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).  Notwithstanding the foregoing, the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725,  2727-29 (1984) does 
not preclude a Veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that he was not 
treated for asthma, diabetes mellitus, or prostate cancer 
during active service.  These records show that the Veteran 
was a crew member aboard U.S.S. LLOYD THOMAS in 1969 and 
1970.

On periodic physical examination in March 1970, it was noted 
that his unit was U.S.S. LLOYD THOMAS (DD 764).  Clinical 
evaluation was normal except for a 1/4 inch birthmark on the 
left wrist.  The Veteran's urinalysis was negative for 
albumin and sugar.  Clinical evaluation was unchanged on 
periodic physical examination in March 1974.  At that time, 
the Veteran denied any relevant medical history.  Clinical 
evaluation again was unchanged on subsequent physical 
examinations in September 1974 and in November 1977.  In 
November 1977, it was noted that no chronic illnesses were 
present.  On periodic physical examination in September 1980, 
clinical evaluation was normal.  The Veteran's urinalysis was 
negative for albumin and sugar.  At the Veteran's separation 
physical examination in December 1981 prior to his discharge 
from active service in June 1982, clinical evaluation was 
normal except for prominent tender tibial tubercles.  The 
Veteran's urinalysis was negative for albumin and sugar.  The 
Veteran denied all relevant medical history.  

As noted, the Veteran's service personnel records are not 
available for review.

The post-service medical evidence shows that, in September 
1987, the Veteran was treated as an outpatient at the U.S. 
Naval Hospital in San Diego, California, for complaints of 
vasomotor rhinitis and an episodic dry cough.  Physical 
examination showed red swollen nasal passages with discharge 
consistent with clear rhinorrhea and a minimal wheeze in the 
lungs on prolonged expository phase.  It was noted that the 
Veteran's FVC/FEV-1 essentially was unchanged after 3 puffs 
of medication.  The impression was probable mild asthma.

In May 1989, the Veteran was diagnosed as having rule out 
abnormal prostatic hypertrophy.

On private outpatient treatment in May 1996, it was noted 
that the Veteran had been seen in a private emergency room 
for an asthma attack in April 1996.  The Veteran stated that, 
since that time, he "feels much better."  He denied any 
cough, congestion, shortness of breath, dyspnea, wheezing, 
fever, or chills.  Physical examination showed clear lungs to 
auscultation and no wheezing.  The assessment was asthma 
which was resolved.

A private pathology report in August 1996 showed benign 
prostatic tissue with focal chronic inflammation and no 
malignancy.

On private outpatient treatment in July 1997, the Veteran 
complained of wheezing which had lasted for several, a cough, 
chest congestion, shortness of breath, and dyspnea.  He 
denied any fever or chills.  Physical examination showed 
decreased breath sounds and wheezing in the lungs.  The 
assessment was acute asthma.

In August 1997, it was noted that the Veteran was 
asymptomatic following a recent asthma attack.  It also was 
noted that he had been diagnosed as having asthma "since age 
55" and that his most recent attack was his third.  
Objective examination showed clear lungs in all fields.  The 
assessment was asthma by history which was resolving.

A private chest x-ray in November 1997 showed no evidence of 
acute cardiopulmonary disease.  A private pathology report in 
December 1997 showed "significant areas of acute and chronic 
prostatitis."

On private outpatient treatment in August 1998, the Veteran 
complained of "some chest congestion."  Objective 
examination showed few inspiratory and expiratory wheezes in 
the chest.  The assessment was asthma.  The Veteran was 
prescribed 2 puffs of Combivent four times daily.

The Veteran reported to a private emergency room (ER) in 
November 1998 complaining of asthma.  He reported 
experiencing increasing shortness of breath on the afternoon 
and evening of his admission to the ER.  He denied any chest 
pain, fever, or chills.  The Veteran's long history of asthma 
was noted.  Physical examination showed scattered expiratory 
rhonchi throughout his lungs.  Chest x-ray showed no obvious 
pulmonary disease.  The Veteran was given several nebulizers 
and his breathing returned to baseline.  The impression was 
acute exacerbation of asthma.

On private outpatient treatment in January 1999, the Veteran 
complained of right chest discomfort which had lasted for 3-
4 days, a restricted airway, wheezing, and a cough.  He 
denied sputum production, fever, chills, nausea, vomiting, or 
sweats.  It was noted that the Veteran used Combivent in 4-
6 puffs as needed.  The Veteran's chest x-ray was negative.  
Physical examination showed rhinorrhea, positive breath 
sounds, and wheezing in the lungs.  The assessment was 
asthmatic bronchitis.

In November 1999, the Veteran complained of asthma.  The 
assessment was asthmatic bronchitis.

In February 2000, the Veteran's complaints included a cough 
with congestion, wheezing, and some dyspnea on exertion.  
Physical examination showed positive breath sounds in the 
lungs with wheezing.  The assessment included restrictive 
airway disease.

The Veteran reported to a private ER in August 2000 for 
complaints of a cough and difficulty breathing.  It was noted 
that the Veteran had a history of asthma "usually controlled 
with Combivent."  The Veteran stated that he had experienced 
two flare-ups of shortness of breath on the same day that he 
reported to the ER which was unusual.  "His last flare was 
three days ago.  Each time he has symptoms of his asthma he 
has been working with dust though using a mask."  The 
Veteran described his asthma symptoms "as shortness of 
breath and tenderness in the right side of his chest."  The 
Veteran's medical history included asthma and diabetes.  
Physical examination showed a diffuse expository wheeze in 
the lungs and a prolonged expiratory phase and no apparent 
respiratory distress.  The Veteran was given several 
nebulizers and his breathing returned to baseline.  The 
assessment was asthma.

On private outpatient treatment in April 2001, it was noted 
that the Veteran was being followed for increased prostate 
specific antigen (PSA).  The assessment was chronic 
prostatitis and rule-out cancer.

A private pathology report in April 2001 revealed 
adenocarcinoma of the prostate, Gleason score 3+3=6.

On private outpatient treatment in January 2003, it was noted 
that the Veteran had a history of prostate cancer with his 
highest PSA at 13.7.  It also was noted that the Veteran's 
PSA currently was stable at 0.2.  Objective examination 
showed clear lungs to auscultation bilaterally.  The 
assessment was prostate cancer.

In a November 2003 statement, the Veteran contended that he 
had undertaken multiple in-port visits in the Republic of 
Vietnam in September and October 1970 while onboard 
U.S.S. LLOYD THOMAS.  Attached to this statement were copies 
of certain of the Veteran's service treatment records.

On private outpatient treatment in December 2004, it was 
noted that the Veteran's pre-treatment PSA had been 13.9.  It 
also was noted that his prostate cancer had been treated with 
hormonal therapy.  His current PSA was 0.93.  The assessment 
was prostate cancer "doing well."  

In a January 2005 letter, Reuben Farris, M.D., stated that he 
had followed the Veteran for 8 years.  Dr. Farris stated that 
the Veteran had been diagnosed as having diabetes mellitus, 
reactive airway disease (asthma), and prostate cancer.  
Dr. Farris also stated, "I believe it is possible that all 
three conditions are possibly related to events occurring 
during his military service, specifically exposure to 
radiation, asbestos, and Agent Orange."

In August 2006, the Veteran submitted color copies of his in-
service vaccination records.  These records indicate that the 
Veteran received vaccinations in August 1969, February 1970, 
and in January 1971 aboard U.S.S. LLOYD THOMAS.

On VA outpatient treatment in March 2007, no complaints were 
noted.  The Veteran's history included being diagnosed as 
having diabetes mellitus and prostate cancer in 2001.  The 
Veteran denied any exertional chest pain or recent dyspnea on 
exertion.  Physical examination showed clear lungs to 
auscultation bilaterally and no wheezes or crackles.  The 
assessment was that the Veteran's diabetes mellitus was under 
"good glycemic control" and he would follow up on his 
prostate cancer with an outside urologist.  

The Veteran testified at his July 2009 Board hearing that he 
had served onboard U.S.S. LLOYD THOMAS which had been 
"within five miles off the coast of Vietnam."  The Veteran 
also testified that he had been awarded the Vietnam Service 
Medal.  He stated that he had been treated for bronchial 
asthma during active service.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claims of service connection for 
asthma, diabetes mellitus, and for prostate cancer, each as 
secondary to herbicide exposure.  Initially, the Board notes 
that, although it is unfortunate that the Veteran's service 
personnel records are missing and not available for review, 
the Veteran does not contend that he had in-country service 
in Vietnam such that his in-service herbicide exposure cannot 
be presumed and his asthma, diabetes mellitus, and/or 
prostate cancer could not be related to active service on a 
presumptive service connection basis.  See 38 C.F.R. 
§§ 3.307, 3.309.  The Veteran testified in July 2009 that he 
served aboard U.S.S. LLOYD THOMAS within several miles of the 
coast of Vietnam.   There is no evidence in the Veteran's 
service treatment records, however, that the conditions of 
his honorable active service aboard U.S.S. LLOYD THOMAS 
"involved duty or visitation in the Republic of Vietnam."  
The Veteran also testified that his medals only included the 
Vietnam Service Medal.  Thus, the Veteran's active service 
does not meet the regulatory definition of in-country service 
in Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld 
by the Federal Circuit in Haas.  Haas v. Peake, 525 F.3d. 
1168 (Fed.Cir.2008) cert. denied, 129 S.Ct. 1002 (2009) 
(upholding as permissible VA's regulatory interpretation of 
"service in Vietnam" as requiring in-country duty or 
visitation in Vietnam).  Because the Veteran's active service 
did not involve duty or visitation in Vietnam, his in-service 
herbicide exposure cannot be presumed.  Absent evidence of 
in-service herbicide exposure, the presumption of service 
connection for diseases based on herbicide exposure is not 
applicable to any of the Veteran's claims.  See 38 C.F.R. 
§§ 3.307, 3.309.

The Veteran also is not entitled to service connection for 
asthma, diabetes mellitus, or for prostate cancer on a direct 
service connection basis.  With respect to the Veteran's 
service connection claim for asthma on a direct service 
connection basis, the medical evidence shows that the Veteran 
was diagnosed with asthma at the age of 55, as noted on 
private outpatient treatment in August 1997.  Despite the 
Veteran's assertions to the contrary, there is no evidence in 
his service treatment records that he complained of or was 
treated for asthma at any time during active service.  It 
appears instead that he first was diagnosed as having 
probable mild asthma in September 1987, or almost 5 years 
after his service separation in June 1982.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The remaining medical evidence shows that the Veteran has 
experienced recurrent bouts of asthma since September 1987.  
It also appears that the Veteran's current asthma is under 
good control on medication.  More importantly, none of the 
Veteran's post-service VA and private treating physicians 
have related his current asthma to active service.

The Board observes that, in a January 2005 letter, Dr. Farris 
stated, "I believe it is possible that all three conditions 
are possibly related to events occurring during his military 
service, specifically exposure to radiation, asbestos, and 
Agent Orange."  The Board notes that the Veteran does not 
contend-and the evidence does not show-that he was exposed 
either to ionizing radiation or to asbestos during active 
service.

With respect to the Veteran's claim of service connection for 
diabetes mellitus on a direct service connection basis, the 
Board notes that the Veteran's service treatment records show 
that his urinalysis was negative for albumin and sugar 
repeatedly during active service.  There also is no evidence 
in the Veteran's service treatment records that he was 
diagnosed as having diabetes mellitus during active service 
or within the first post-service year such that presumptive 
service connection is warranted for diabetes mellitus on the 
basis of chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  
The remaining medical evidence shows that the Veteran's 
diabetes mellitus is not related to active service.  For 
example, on VA outpatient treatment in March 2007, the 
Veteran reported that first he had been diagnosed as having 
diabetes mellitus in 2001, or 19 years after his service 
separation in June 1982.  See Maxson, 230 F.3d at 1333.  
Following outpatient treatment in March 2007, the VA examiner 
concluded that the Veteran's diabetes mellitus was under good 
control.

Absent competent medical evidence, to include a nexus 
opinion, relating the Veteran's diabetes mellitus to active 
service, the Board finds that service connection for diabetes 
mellitus is not warranted on a direct service connection 
basis.

Finally, the Veteran also is not entitled to service 
connection for prostate cancer on a direct service connection 
basis.  The Board acknowledges that, although he was not 
treated for prostate cancer during active service, the 
Veteran has been treated for prostate cancer since his 
separation from active service.  The post-service medical 
evidence shows that the Veteran first was diagnosed as having 
prostate cancer in April 2001, or almost 19 years after 
service separation, after a private pathology report revealed 
adenocarcinoma of the prostate.  It appears that the 
Veteran's prostate cancer was treated successfully with 
hormonal therapy and he was "doing well" on private 
outpatient treatment in December 2004.  The remaining medical 
evidence does not indicate that the Veteran's prostate cancer 
is related to active service.  Absent competent evidence, to 
include a medical nexus, linking the Veteran's prostate 
cancer and active service, the Board finds that service 
connection for prostate cancer is not warranted on a direct 
service connection basis.  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).










	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for asthma, including as 
due to herbicide exposure, is denied.

Entitlement to service connection for diabetes mellitus, 
including as due to herbicide exposure, is denied.

Entitlement to service connection for prostate cancer, 
including as due to herbicide exposure, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


